Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1034

IN RE SEAN K. HORNBECK
                                                      2018 DDN 76
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 460597

BEFORE: Beckwith, Associate Judge, and Nebeker and Ferren, Senior Judges.

                                   ORDER
                           (FILED – December 20, 2018)

       On consideration of the certified order disbarring respondent from the practice
of law in the state of Tennessee after he indicated that his disability had abated; this
court’s October 5, 2018, order suspending respondent and directing him to show
cause why reciprocal discipline should not be imposed; and the statement of
Disciplinary Counsel; and it appearing that respondent did not file a response to the
court order or the required D.C. Bar R. XI § 14 (g) affidavit, it is

       ORDERED that Sean K. Hornbeck is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

             FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files a D.C. Bar R.
XI, § 14 (g) affidavit.


                                 PER CURIAM